Detailed Office Action
The communication dated 7/21/2021 has been entered and fully considered.
Claims 1-17, 19,24,28,29 and 35 have been cancelled.  Claims 18 and 32 have been amended.  Claims 18, 20-23, 25-27, and 30-34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant argues that KESSELI describes a cutter and that the cutter cuts the rope with cutting blade 7 into suitable sized pieces.  The applicant argues that after cutting the pieces are further transported and then treated.  The applicant therefore contends that the combination does not meet the “without providing a cutting device between the conveying mechanism and the shredder” limitation.
	In response the combination of KESSELI and HARDENCHINA the cutting unit (3) with cutting blades (7) of KESSLI is substituted with the shredding device of HARDENCHINA.  Therefore there is no “cutting device” between the conveyor and the “shredder”.  Contrary to the applicants arguments the ragger wire of HARDENCHINA has not been cut/chopped into small pieces.  This can be seen in the below portion of the video wherein the wire is hanging from the industrial lifter (0:23 seconds).  HARDENCHINA does not call it cut/chopped ragger wire.

    PNG
    media_image1.png
    725
    1019
    media_image1.png
    Greyscale


Applicant argues that the person of ordinary skill in the art would not look to DAVENPORT as it is to municipal waste while the instant invention is to shredding wire rope from a repulper.
	Both DAVENPOPRT and the instant invention are to shredding waste in dual shaft shredders.  The control schemes of one dual shaft shredder are reasonably pertinent to another dual shaft shredder.  DAVENPORT provides solutions to similar problems of shredder control, how to power a shredder and shredder wear.  The classification is pertinent because the person of ordinary skill in the art searching the patent literature would look at similar classifications..
Applicant argues that the combination of DAVENPORT with KESSLI and HARDENCHINA fails as DAVENPORT does not teach transporting a pulper rope directly into a shredder without cutting.
supra.  The cutting unit of KESSLI is substituted with the shredder of HARDENCHINA.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-23, 25-27, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/026295 KESSELI et al., hereinafter KESSELI in view of Pulper rope Shredder YouTube video (https://www.youtube.com/watch?v=vZUGq8mzs1E) by HARDENCHINA, hereinafter HARDENCHINA and U.S. 5,971,305 DAVENPORT, hereinafter DAVENPORT, or in the alternative HARDENCHINA in view of KESSLI and DAVENPORT.    
*The Examiner has included screenshots of areas of interest in the YouTube video in the cited reference.
As for claims 18, 20, 25, 26, 30, and 32-34, KESSELI discloses a pulper (1) wherein a ragger rope (4) is fed out of the pulper by a conveying mechanism (15,5) wherein the front end of the rope (4) is directly fed into cutting unit (3) with cutting blades (7) [Figure 1 and 0015].  The conveying mechanism comprises two rolls (15) and (5) [Figure 1 and 0015].  The conveyor is above the pulper and between the pulper and cutting unit (3) [Figure 1].  KESSELI does not teach a dual shaft shredder as cutting unit (3).
HARDENCHINA discloses processing whole strips of pulper rope [description].  
HARDENCHINA discloses feeding the rope end first into a shredder via a conveyor [timestamp 34 seconds].  HARDENCHINA discloses the shredder has two parallel rotating shafts with blades [timestamp 41 seconds].

    PNG
    media_image2.png
    909
    1227
    media_image2.png
    Greyscale

At the time of the invention it would be obvious to the person of ordinary skill in the art to replace the cutting unit (3) of KESSLI with the two-shaft pulper rope shredder of HARDENCHINA.  The person of ordinary skill in the art would be motivated to do so to recover valuable steel, residual waste as an alternative fuel and save landfill space [description, timestamp 1:18].  The person of ordinary skill in the art would expect success as KESSLI states the pieces can be cut to suitable size.  The shredder of HARDENCHINA cuts the pulper rope to a suitable size for recycling purposes.  
In the alternative HARDENCHINA teaches the features as per above including a two-shafted shredder and a belt conveyor which sends the pulper rope into the two-shafted shredder.  It is not clear if the conveyor meets the pulling rope limitation.  KESSELI discloses a pulper (1) wherein a ragger rope (4) is fed out of the pulper by a conveying mechanism (15, 5) wherein the front end of the rope (4) is directly fed into a cutting unit (3).  The conveyor is above the pulper and between the pulper and cutting unit.  At the time of the invention it would be obvious to the 
KESSLI and HARDENCHINA do not disclose speed or direction of the shredder shaft based on torque.  KESSLI and HARDENCHINA do not disclose controlling the speed/direction of the conveying mechanism.  
DAVENPORT discloses that the shredder measures torque [col. 15 lines 38-42].  When the torque of a shaft goes over a predetermined limit the shredder stops and reverses [col. 15 lines 40-42].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known shredder torque control technique of DAVENPORT to the two-shaft shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would expect success as the two-shaft shredder of HARDENCHINA is a low speed high torque shredder [description] and the two-shaft shredder of DAVENPORT is a two-shaft high torque low speed [col. 1 lines 5-10].
DAVENPORT discloses that the shredder measures torque [col. 15 lines 38-42].  When the torque of a shaft goes over a predetermined limit the shredder stops and reverses [col. 15 lines 40-42].  The Examiner interprets the person of ordinary skill in the art to be a process engineer with at least 3 years of experience.  It is the Examiners position that it would be obvious to the person of ordinary skill in the art to control the conveying mechanism (15, 5) to stop or reverse when the shredding system of DAVENPOPRT/HARDENCHINA stops or reverses during high torque.  The person of ordinary skill in the art would look to have this automatic/interlocked control to prevent the rope of KESSELI to be continue to be fed to the shredder when it is no longer processing the rope.  If the system kept on feeding it would prevent 
As for claim 21, HARDENCHINA does not explicitly state that the cutting elements or the shafts are removable.  However, it is prima facie obvious to make parts separable [see e.g. MPEP 2144.04 (V)(C)].  The person of ordinary skill in the art would be motivated to do so to such that the parts could be replaced when worn.  If the shafts of HARDENCHINA weren’t removable then the whole machine would need to be replaced.
In the alternative, KESSELI and HARDENCHINA teach the features as per above.  HARDENCHINA does not disclose that the shafts or the cutters are removable.  DAVENPORT disclose a shredder with two parallel shafts (1138, 1138’) and cutting elements teeth (20) on the shafts [Figure 35, col. 15 lines 15-28].  The cutting elements are removable [col. 15 lines 15-20].
At the time of the invention it would be obvious to combine the removable teeth of DAVENPORT with the two-shaft shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would look to do so to replace worn cutters (teeth) instead of having to replace the whole shredding system.
As for claim 22, it is the examiners position that a rope from the conveying mechanism of KESSELI would be guided between a region which lies within the two parallel shafts of the shredder of HARDENCHINA.  This is an intended use of how the rope of KESSELI will be placed into the shredder. Once the shredder starts pulling the rope is will be maintained on the center-line (i.e. between the two parallel shafts)
As for claim 23, KESSELI and HARDENCHINA teach the features as per above.  HARDENCHINA does not disclose how the two shafts are driven.  DAVENPORT discloses a two-shaft shredder.  DAVENPORT disclose that each shaft has an independent drive unit 
As for claim 27, KESSELI discloses a driven roller (5) and a counter roller (15) [Figure 1 and 0015].
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KESSELI, HARDENCHINA, and DAVEPORT in view of U.S. 4,068,805 OSWALD, hereinafter OSWALD.
As for claim 31, KESSELI teaches a shredder (7) that outfeeds into reject port (8) for further processing [0015].  KESSELI is combined with HARDENCHINA to substitute the shredder with a two shaft shredder or alternatively substitute the conveyor of HARDENCHINA with the conveyor of KESSELI.  DAVEPORT teaches control of two-shaft shredders.  KESSELI does not disclose what happens after reject port (8).  OSWALD discloses two shredders in series with a second shredder (24).  At the time of the invention it would be obvious to the person of ordinary skill in the art to add a second shredder after the first shredder of KESSELI/HARDENCHINA/DAVENPORT.  The person of ordinary skill in the art would be motivated to do so by OSWALD to recut the material from the first shredder into smaller pieces [abstract].  The person of ordinary skill in the art would expect two shredders in series to further break down the rope of KESSELI/HARDENCHINA/DAVENPORT.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748